EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 7-9 have been replaced with the following:

7. An electric downhole safety valve system for flow blockage of oil and gas fluid in a downhole oil and gas flow pipe in case of completion string control loss, said valve system mounted inside said oil and gas downhole flow pipe, said valve system comprising: 
a valve system tubular housing having an upper section, an intermediate section, and a lower section, connected end to end; 
an electric motor mounted in said valve system tubular housing, and having a hollow cylindrical rotor mounted inside a hollow cylindrical stator; 
an axially movable, hollow cylindrical sleeve connected to said cylindrical rotor for axial movement in said valve system tubular housing; 
a spring connected movably at one end to said axially movable, hollow cylindrical sleeve for moving said axially movable, hollow cylindrical sleeve axially from a valve 
an electric supply cable connected to said electric motor; 
a flapper gas and oil fluid flow control valve movable from a closed position to an open position by said axially moveable, hollow cylindrical sleeve axially moved by said electric motor, and to said closed position from said open position by said spring, when said electric motor is turned off; 
an axial roller bearing housed in the intermediate section engaging said axially movable, hollow cylindrical sleeve for supporting said sleeve axial charge generated from said spring during opening of the flapper valve by the motion of the electric motor, a major component of charge from said spring compression; and 
a radial roller bearing engaged with said axially movable, hollow cylindrical sleeve for maintaining alignment of the axial movement of said sleeve; 
whereby the flow of said gas and oil fluids through said axially movable, hollow cylindrical sleeve is controlled by the position of said flapper control valve, open or an interior of a passage of said axially movable, hollow cylindrical sleeve.

8. The electric downhole safety valve system, as in Claim 7, including: 
a first seal mounted between the housing upper section and an upper exterior area of the axially movable, hollow cylindrical sleeve; and 
a second seal mounted between a lower exterior area of the axially movable, hollow cylindrical sleeve and the housing lower section.

9. An electric downhole safety valve system for flow blockage of oil and gas fluid in a downhole oil and gas flow pipe in case of completion string control loss, said valve said oil and gas downhole flow pipe, said valve system comprising: 
a tubular housing having an upper tubular section, an intermediate tubular section and a lower tubular section integrally formed together as the housing; 
a hollow shaft electric motor mounted inside said tubular housing, said hollow shaft electric motor including a stator and a rotor for providing circular torque; 
an axially movable cylindrical sleeve mounted inside axially said tubular housing and in- side said electric motor rotor; 
a rotatable nut attached to said electric motor rotor for rotating said nut; 
a spindle threaded and connected to said nut and to said axially movable cylindrical sleeve for moving said axially movable cylindrical sleeve in an axial direction when said electric motor rotor rotates said rotatable nut; 
a helical spring mechanically surrounding a portion of an exterior of said axially movable cylindrical sleeve; 
a circular flapper valve, connected to an inside said tubular housing lower tubular section, having an open oil and gas flow position and a closed oil and gas flow position, depending on the axial location of said axially movable cylindrical sleeve in a first open a bottom end of said axially movable cylindrical sleeve; 
said helical spring providing mechanical potential and kinetic energy to said axially movable cylindrical sleeve in the event the hollow shaft electric motor experiences a power loss; 
an axial roller bearing housed in the intermediate section of said tubular housing engaging said axially movable sleeve for supporting the sleeve axial charge generated from said spring during opening of the flapper valve by the motion of the electric motor, a major component of charge from said spring compression; 
a radial roller bearing engaged with said axially movable sleeve for maintaining alignment of the axial movement of said axially movable cylindrical sleeve; 
a first dynamic seal mounted between the housing upper section and an upper exterior area of the axially movable cylindrical sleeve; and 
a second O-ring seal mounted between a lower exterior area of the axially movable cylindrical sleeve and the housing lower section, whereby the flow of said gas and oil fluids through said axially movable cylindrical sleeve is controlled by the position of said flapper control valve, open or closed, across an interior of said tubular housing lower section, preventing oil and gas flow through said axially movable cylindrical sleeve bottom end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679